DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Applicant has amended element 410 of Fig. 4 to 110 without prompting from the Examiner. However, the specification as filed still lists element 410.
Applicant has amended element 416 of Fig. 4 to 116 without prompting from the Examiner. However, the specification as filed still lists element 416.
Applicant has removed element 456 of Fig. 4 without prompting from the Examiner. However, the specification as filed still lists element 456.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) or appropriate amendment(s) to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Additionally, due to the informal nature of the drawings, Applicant is strongly advised to submit formal drawings. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blahut (US 2016/0152945). 
    PNG
    media_image1.png
    565
    1109
    media_image1.png
    Greyscale

	Regarding claim 1, Blahut discloses a partitioning device (paragraph [0028]) for creating at least three separate (paragraph [0027]) three-dimensional cultures (paragraph [0011]), the partitioning device being disposable in a well (annotated Fig. 1, above), the well (annotated Fig. 1, above) being defined by a bottom surface (paragraph [0008]) through which a central axis of the well extends and at least one side surface that extends axially from the bottom surface (paragraph [0008]), the partitioning device (paragraph [0028]) comprising: a first wall portion (paragraph [0028]) having an upper edge (annotated Fig. 1, above), a lower edge (annotated Fig. 1, above), a first side edge (annotated Fig. 1, above), a second side edge (annotated Fig. 1, above), and first (annotated Fig. 1, above) and second divider surfaces (annotated Fig. 1, above), wherein the upper (annotated Fig. 1, above) and lower edges are opposite and spaced apart from each other (annotated Fig. 1, above), the first (annotated Fig. 1, above) and second side edges are opposite and spaced apart from each other (annotated Fig. 1), and the first (annotated Fig. 1, 
While Blahut does not teach that the partitioning device is “for studying selective uptake of a substance in the cultures” as stated in the claimed preamble, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims.  MPEP § 2111.02(II).  Because the apparatus taught by Blahut teaches all the structural limitations claimed, it would be capable of being used “for studying selective uptake of a substance in the 
Regarding claim 3, Blahut further discloses that the first side edges (annotated Fig. 1) of the first (paragraph [0027]), second (paragraph [0027]), and third wall portions (paragraph [0027]) are coupled to each other by a coupling wall (paragraph [0027]), the coupling wall being disposable against at least one side surface of the well (paragraph [0027]).
Regarding claim 5, Blahut further discloses each of the first wall portion (paragraph [0028]), the second wall portion (paragraph [0028]), and the third wall portion (paragraph [0028]) are planar (paragraph [0027]).
Regarding claim 7, Blahut further discloses a fourth wall portion (paragraph [0027]), the fourth wall portion (paragraph [0027]) having an upper edge (annotated Fig. 1, above), a lower edge (annotated Fig. 1, above), a first side edge (annotated Fig. 1, above), a second side edge (annotated Fig. 1, above), and first (annotated Fig. 1, above) and second divider surfaces (annotated Fig. 1, above), wherein the upper (annotated Fig. 1, above) and lower edges (annotated Fig. 1, above) of the fourth wall portion (paragraph [0027]) are opposite (annotated Fig. 1, above) and spaced apart from each other (annotated Fig. 1, above), the first (annotated Fig. 1, above) and second side edges (annotated Fig. 1, above) of the fourth wall portion (paragraph [0027]) are opposite (annotated Fig. 1, above) and spaced apart from each other (annotated Fig. 1), and the first (annotated Fig. 1, above) and second divider surfaces (annotated Fig. 1, above) of the fourth wall portion (paragraph [0027]) are opposite (annotated Fig. 1, above) and spaced apart from each other (annotated Fig. 1, above) and extend between the upper 
Regarding claim 8, Blahut further discloses the partitioning device (paragraph [0028]) comprises a biocompatible material (paragraphs [0038] and [0045]).
Regarding claim 9, Blahut further discloses the biocompatible material (paragraph [0028] and [0045]) comprises a polymer (paragraph [0045]).
Regarding claim 19, Blahut further discloses at least one well (annotated Fig. 1, above), the at least one well (annotated Fig. 1, above) defined by a bottom surface (paragraph [0008]) through which a central axis extends and at least one side surface (paragraph [0008]) extending axially from the bottom surface (paragraph [0008]), wherein the first (paragraph [0027]), second (paragraph [0027]), and third wall portions (paragraph [0027]) are disposed within the well (annotated Fig. 1, above).
Regarding claim 20, Blahut further discloses the lower edges (annotated Fig. 1, above) of the first (paragraph [0027]), second (paragraph [0027]), and third wall portions (paragraph [0027]) are disposed against the bottom surface (paragraph [0008]) of the well (annotated Fig. 1, above) and the first side edges (annotated Fig. 1, above) of the first (paragraph [0027]), second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-9, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Blahut (US 2016/0152945), as applied to claims 1, 3, 5, 7-9, and 19-20 above, in view of Kirsten (WO 2011/161480).  For claims 1, 3, 5, 7-9, and 19-20, this is an alternative rejection.
Regarding claim 1, Blahut discloses a partitioning device (paragraph [0028]) for creating at least three separate (paragraph [0027]) three-dimensional cultures (paragraph [0011]) in the cultures (paragraph [0011]), the partitioning device (paragraph [0028]) defined by a bottom surface (paragraph [0008]) through which a central axis of the well extends and at least one side surface (paragraph [0008]) that extends axially from the bottom surface (paragraph [0008]), the partitioning device (paragraph [0028]) comprising: a first wall portion (paragraph [0028]) having an upper edge (annotated Fig. 1, above), a lower edge (annotated Fig. 1, above), a first side edge (annotated Fig. 1, above), a second side edge (annotated Fig. 1, above), and first (annotated Fig. 1, above) and second divider surfaces (annotated Fig. 1, above), wherein the upper (annotated Fig. 1, above) and lower edges (annotated Fig. 1, above) are opposite (annotated Fig. 1, above) and spaced apart from each other (annotated Fig. 1, above), the first (annotated Fig. 1, above) and second side edges (annotated Fig. 1, above) are opposite (annotated Fig. 1, above) and spaced apart from each other (annotated Fig. 1, above), and the first (annotated Fig. 1, above) and second divider surfaces (annotated Fig. 1, above) are opposite (annotated Fig. 1, above) and spaced apart from each other (annotated Fig. 1, above) and extend between the upper (annotated Fig. 1, above) and lower edges (annotated Fig. 1, above) and the first (annotated Fig. 1, above) and second side surfaces (annotated Fig. 1, above), a second wall portion (paragraph [0027]) having an upper edge (annotated Fig. 1, above), a lower edge (annotated Fig. 1, above), a first 
Assuming for argument’s sake that the preamble of the claimed apparatus is not intended use and adds structural limitations to the claim, that the portion of the container in Blahut indicated above is not deemed to meet the definition of “a well”, and that Blahut does not teach the center wall “is sealingly and removably disposable”, Kirsten discloses studying selective uptake of a substance (paragraph [0048]); being disposable in a well (paragraph [0007]; annotated Fig. 9b, below); the first, second, and third wall portions are disposable on a bottom surface of the well ([0015]). Kirsten also discloses that the wall is sealingly (paragraph [0014]) and removably disposable (paragraph [0010]).

    PNG
    media_image2.png
    506
    814
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to modify the cell culture insert of Blahut with the selective uptake of a substance shown in the wells of Kirsten in order to perform assays concerning drug/tissue interaction (Kirsten, paragraph [0026]). In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture insert of Blahut with the sealingly and removably disposable walls of Kirsten in order to release or retain reagents, for example, while they solidify (Kirsten, paragraph [0010]).


    PNG
    media_image3.png
    551
    846
    media_image3.png
    Greyscale


Regarding claim 3, Blahut further discloses that the first side edges (annotated Fig. 1, above) of the first (paragraph [0027]), second (paragraph [0027]), and third wall portions (paragraph [0027]) are coupled to each other by a coupling wall (paragraph [0027]), the coupling wall being disposable against at least one side surface of the well (paragraph [0027]).
Regarding claim 5, Blahut further discloses each of the first wall portion (paragraph [0028]), the second wall portion (paragraph [0028]), and the third wall portion (paragraph [0028]) are planar (paragraph [0027]).
Regarding claim 6, Kirsten further discloses the first wall portion (annotated Fig. 9b, above), the second wall portion (annotated Fig. 9b, above), and/or the third wall (annotated Fig. 9b, above) portion are integrally formed (paragraph [0009]).
Regarding claim 7, Blahut further discloses a fourth wall portion (paragraph [0027]), the fourth wall portion (paragraph [0027]) having an upper edge (annotated Fig. 1, above), a lower edge (annotated Fig. 1, above), a first side edge (annotated Fig. 1, above), a second side edge 
Regarding claim 8, Kirsten further discloses the partitioning device (paragraph [0007]) comprises a biocompatible material (paragraphs [0039] and [0041]).
Regarding claim 9, Kirsten further discloses the biocompatible material (paragraphs [0039] and [0041]) comprises a polymer (paragraph [0039]).
claim 13, Kirsten further discloses the compartments have equal volumes (annotated Fig. 9b, and paragraph [0036]).
Furthermore, regarding the limitation that “the compartments have equal volumes”, absent unexpected results, changes in shape would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
Regarding claim 14, Kirsten further discloses the wall portions (annotated Fig. 9b, above) of the partitioning device (paragraph [0007]) are solid (paragraphs [0010] and [0066]).
Regarding claim 15, Kirsten further discloses the wall portions (annotated Fig. 9b, above) of the partitioning device (paragraph [0007]) prevent flow of a pourable culture substrate (paragraphs [0010] and [0066]) between the compartments (annotated Fig. 9b).
Regarding claim 16, Kirsten further discloses the wall portions (annotated Fig. 9b, above) of the partitioning device (paragraph [0007]) comprise one or more openings (paragraph [0033]) through which uptake materials flow (paragraph [0033]) between the compartments (Fig. 11).
Regarding claim 17, Kirsten further discloses the wall portions (annotated Fig. 9b, above) of the partitioning device (paragraph [0007]) comprise a membrane (paragraphs [0011] and [0033]) through which uptake materials flow (paragraph [0033]) between the first and second compartments (annotated Fig. 11, below).

    PNG
    media_image4.png
    377
    676
    media_image4.png
    Greyscale

Regarding claim 19, Kirsten further discloses at least one well (abstract), the at least one well (abstract) defined by a bottom surface (paragraph [0024]) through which a central axis extends and at least one side surface (paragraph [0024]) extending axially from the bottom surface (annotated Fig. 9b, above), wherein the first (annotated Fig. 9b, above), second (annotated Fig. 9b, above), and third wall portions (annotated Fig. 9b, above) are disposed within the well (Fig. 9b; paragraph [0009]).
Regarding claim 20, Kirsten further discloses the lower edges (annotated Fig. 8, above) of the first (annotated Fig. 9b, above), second (annotated Fig. 9b, above), and third wall portions (annotated Fig. 9b, above) are disposed against the bottom surface (paragraph [0024]) of the well (paragraph [0024]) and the first side edges (annotated Fig. 8, above) of the first (annotated Fig. 9b, above), second (annotated Fig. 9b, above), and third wall portions (annotated Fig. 9b, above) are disposed in contact with at least one side surface of the well (paragraph [0015]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blahut (US 2016/0152945) in view of Kirsten (WO 2011/161480), as applied to claims 1, 3, 5-9, 13-17, and 19-20 above, and further in view of Llabjani (WO 2017/134464).
Regarding claim 10, Blahut in view of Kirsten does not disclose the biocompatible material comprises polylactic acid.  However, Llabjani discloses a scaffold of polymers including polylactic acid (PLA) (line 5-7, page 5).
It would have been obvious to one skilled in the art before the effective filing date to modify the polymer membranes as taught by Blahut in view of Kirsten with the PLA of Llabjani in order to better mimic the extracellular matrix of cells and tissues in a three dimensional scaffold (Llabjani, lines 15-20, page 4).
Regarding claim 11, Llabjani further discloses a scaffold of polymers including poly(ε-caprolactone) (line 5-6, page 5).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Blahut (US 2016/0152945) in view of Kirsten (WO 2011/161480), as applied to claims 1, 3, 5-9, 13-17, and 19-20 above, and further in view of Reynaud (WO 2017/081040).
Regarding claim 18, Blahut discloses the partitioning device (paragraph [0028]) but neither Blahut nor Kirsten disclose that the partitioning device is created using additive manufacturing. However, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  MPEP § 2113.

It would have been obvious to one skilled in the art before the effective filing date to create the partitions as taught by Blahut in view of Kirsten by the additive manufacturing technique of Reynaud in order to print three-dimensional tissue scaffolds for cellular growth (Reynaud, lines 11-13, page 4).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-11, and 13-20 have been considered but are either not persuasive or moot in view of the new grounds of rejection.
Applicant asserts that both Blahut and Kirsten either alone or in combination fail to disclose “a center wall having a perimeter defining a closed shape wherein the center wall is sealingly and removably disposable between the second side edges of the first, second, and third wall portions”. Applicant’s assertion is incorrect because Blahut does teach a center wall having a perimeter defining a closed shape wherein the center wall is sealingly and removably disposable between the second side edges of the first, second, and third wall portions. See Blahut, annotated Fig. 1, above, Fig. 2 and paragraphs [0028] to [0029] for “sealingly” and paragraphs [0010] and [0033] for “removably”. While Applicant may be correct that paragraph [0012] of Blahut does not teach sealing, other portions of Blahut, including Figs. 1 and 2 and paragraphs [0028] to [0029] do.
	However, even if Applicant is correct, for argument’s sake, and Blahut is deemed not to teach a central wall that is sealingly and removably disposable, the claims are also rejected over Blahut in view of Kirsten and Kirsten teaches that the walls are both sealingly and removably disposable (Kirsten, paragraphs [0010] and [0014]). 

Related Documents
	Other relevant documents include:
Duan (CN 102703318);
Ma (CN 2322972); and
Yang (CN 102703567).

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/N.G.E./								/GAUTAM PRAKASH/
Examiner, Art Unit 1799						Primary Examiner
									Art Unit 1799